DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-21, all the claims pending in the application, are rejected. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 6-9 and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 19, 20, 7, and 8 of U.S. Patent No. 11,232,555 (hereinafter “the ‘555 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘555 patent anticipate the claims of the subject application.

As to independent claim 1 of the subject application, independent claim 14 discloses a computed implemented method of automatically generating an adapted presentation of at least one candidate anomalous object detected from anatomical imaging data of a target individual, comprising: providing anatomical imaging data of the target individual acquired by an anatomical imaging device; analyzing the anatomical imaging data by a detection classifier for detecting at least one candidate anomalous object of the anatomical imaging data and computed associated location thereof; computing, by a presentation parameter classifier, at least one presentation parameter for adapting a presentation of a sub-set of the anatomical imaging data including the at least one candidate anomalous object according to at least the location of the candidate anomalous object; and generating according to the at least one presentation parameter, an adapted presentation of the sub-set of the anatomical imaging data including the at least one candidate anomalous object (“A computed implemented method of automatically generating an adapted presentation of at least one candidate anomalous object detected from anatomical imaging data of a target individual, comprising: providing anatomical imaging data of the target individual acquired by an anatomical imaging device; analyzing the anatomical imaging data by a detection classifier for detecting at least one candidate anomalous object of the anatomical imaging data and computed associated location thereof; computing, by a presentation parameter classifier, at least one presentation parameter for adapting a presentation of a sub-set of the anatomical imaging data including the at least one candidate anomalous object according to at least the location of the candidate anomalous object; and generating according to the at least one presentation parameter, an adapted presentation of the sub-set of the anatomical imaging data including the at least one candidate anomalous object”); wherein the at least one presentation parameter comprises at least one of: a scale factor for enlarging the sub-set of the anatomical imaging data including the at least one candidate anomalous object, at least one rotation angle of the sub-set of the anatomical imaging data including the at least one candidate anomalous object, a value of a user interface window used by the anatomical imaging device, and a segmentation of the at least one candidate anomalous object (“wherein the at least one presentation parameter comprises a scale factor for enlarging the sub-set of the anatomical imaging data including the at least one candidate anomalous object”). 

As to claim 2 of the subject application, independent claim 14 of the ‘555 patent further discloses that the presentation parameter classifier further computes the at least one presentation parameter according to at least one neighboring anatomical feature indicative of anatomical features located in proximity to the candidate anomalous object (“wherein the presentation parameter classifier further computes the at least one presentation parameter according to at least one neighboring anatomical feature indicative of one or more anatomical features located in proximity to the candidate anomalous object”). 

As to claim 6 of the subject application, independent claim 14 of the ‘555 patent further discloses that the at least one presentation parameter comprises a scale factor for enlarging the sub-set of the anatomical imaging data including the at least one candidate anomalous object, the scale factor is selected according to the one or more neighboring anatomical features (“wherein the at least one presentation parameter comprises a scale factor for enlarging the sub-set of the anatomical imaging data including the at least one candidate anomalous object, the scale factor is selected according to the at least one neighboring anatomical feature”).

As to claim 7 of the subject application, independent claim 14 of the ‘555 patent further discloses that the at least one presentation parameter comprises the scale factor and the scale factor is inversely correlated to a distance to the one or more neighboring anatomical features, wherein a relatively larger scale factor is selected for a relatively smaller distance (“the at least one presentation parameter comprises a scale factor for enlarging the sub-set of the anatomical imaging data including the at least one candidate anomalous object, the scale factor is selected according to the at least one neighboring anatomical feature; wherein the scale factor is inversely correlated to a distance to the at least one neighboring anatomical feature, wherein a relatively larger scale factor is selected for a relatively smaller distance”). 

As to claim 8 of the subject application, claim 19 of the ‘555 patent discloses (from claim 1 of the subject application from which claim 8 of the subject application depends:) a computed implemented method of automatically generating an adapted presentation of at least one candidate anomalous object detected from anatomical imaging data of a target individual, comprising: providing anatomical imaging data of the target individual acquired by an anatomical imaging device; analyzing the anatomical imaging data by a detection classifier for detecting at least one candidate anomalous object of the anatomical imaging data and computed associated location thereof; computing, by a presentation parameter classifier, at least one presentation parameter for adapting a presentation of a sub-set of the anatomical imaging data including the at least one candidate anomalous object according to at least the location of the candidate anomalous object; and generating according to the at least one presentation parameter, an adapted presentation of the sub-set of the anatomical imaging data including the at least one candidate anomalous object (claim 15 of the ‘555 patent from which claim 19 of the ‘555 patent depends: “A computed implemented method of automatically generating an adapted presentation of at least one candidate anomalous object detected from anatomical imaging data of a target individual, comprising: providing anatomical imaging data of the target individual acquired by an anatomical imaging device; analyzing the anatomical imaging data by a detection classifier for detecting at least one candidate anomalous object of the anatomical imaging data and computed associated location thereof; computing, by a presentation parameter classifier, at least one presentation parameter for adapting a presentation of a sub-set of the anatomical imaging data including the at least one candidate anomalous object according to at least the location of the candidate anomalous object; and generating according to the at least one presentation parameter, an adapted presentation of the sub-set of the anatomical imaging data including the at least one candidate anomalous object”); wherein the at least one presentation parameter comprises at least one of: a scale factor for enlarging the sub-set of the anatomical imaging data including the at least one candidate anomalous object, at least one rotation angle of the sub-set of the anatomical imaging data including the at least one candidate anomalous object, a value of a user interface window used by the anatomical imaging device, and a segmentation of the at least one candidate anomalous object (from claim 19 of the ‘555 patent: “wherein the at least one presentation parameter comprises a scale factor for enlarging the sub-set of the anatomical imaging data including the at least one candidate anomalous object”), from claim 2 of the subject application from which claim 8 depends: wherein the presentation parameter classifier further computes the at least one presentation parameter according to at least one neighboring anatomical feature indicative of one or more anatomical features located in proximity to the candidate anomalous object (claim 16 of the ‘555 patent from which claim 19 depends: “wherein the presentation parameter classifier further computes the at least one presentation parameter according to at least one neighboring anatomical feature indicative of one or more anatomical features located in proximity to the candidate anomalous object”), and from claim 8 of the subject application: wherein the at least one presentation parameter comprises the at least one rotation angle and the at least one rotation angle of the sub-set of the anatomical imaging data including the at least one candidate anomalous object to at least one viewing angle selected according to the one or more neighboring anatomical features (claim 19 of the ‘555 patent: “wherein the at least one presentation parameter comprises a rotation angle of the sub-set of the anatomical imaging data including the at least one candidate anomalous object to at least one viewing angle selected according to the at least one neighboring anatomical feature”).

As to claim 9 of the subject application, claim 20 of the ‘555 patent discloses (from claim 1 of the subject application from which claim 9 of the subject application depends:) a computed implemented method of automatically generating an adapted presentation of at least one candidate anomalous object detected from anatomical imaging data of a target individual, comprising: providing anatomical imaging data of the target individual acquired by an anatomical imaging device; analyzing the anatomical imaging data by a detection classifier for detecting at least one candidate anomalous object of the anatomical imaging data and computed associated location thereof; computing, by a presentation parameter classifier, at least one presentation parameter for adapting a presentation of a sub-set of the anatomical imaging data including the at least one candidate anomalous object according to at least the location of the candidate anomalous object; and generating according to the at least one presentation parameter, an adapted presentation of the sub-set of the anatomical imaging data including the at least one candidate anomalous object (claim 15 of the ‘555 patent from which claim 20 of the ‘555 patent depends: “A computed implemented method of automatically generating an adapted presentation of at least one candidate anomalous object detected from anatomical imaging data of a target individual, comprising: providing anatomical imaging data of the target individual acquired by an anatomical imaging device; analyzing the anatomical imaging data by a detection classifier for detecting at least one candidate anomalous object of the anatomical imaging data and computed associated location thereof; computing, by a presentation parameter classifier, at least one presentation parameter for adapting a presentation of a sub-set of the anatomical imaging data including the at least one candidate anomalous object according to at least the location of the candidate anomalous object; and generating according to the at least one presentation parameter, an adapted presentation of the sub-set of the anatomical imaging data including the at least one candidate anomalous object”); wherein the at least one presentation parameter comprises at least one of: a scale factor for enlarging the sub-set of the anatomical imaging data including the at least one candidate anomalous object, at least one rotation angle of the sub-set of the anatomical imaging data including the at least one candidate anomalous object, a value of a user interface window used by the anatomical imaging device, and a segmentation of the at least one candidate anomalous object (from claim 20 of the ‘555 patent: “wherein the at least one presentation parameter comprises a value of a CT window selected according to the at least one neighboring anatomical feature”), from claim 2 of the subject application from which claim 9 depends: wherein the presentation parameter classifier further computes the at least one presentation parameter according to at least one neighboring anatomical feature indicative of one or more anatomical features located in proximity to the candidate anomalous object (claim 16 of the ‘555 patent from which claim 20 depends: “wherein the presentation parameter classifier further computes the at least one presentation parameter according to at least one neighboring anatomical feature indicative of one or more anatomical features located in proximity to the candidate anomalous object”), and from claim 9 of the subject application: wherein the at least one presentation parameter comprises the value of the user interface window is a value of a CT window selected according to the one or more neighboring anatomical features (claim 20 of the ‘555 patent: “wherein the at least one presentation parameter comprises a value of a CT window selected according to the at least one neighboring anatomical feature”).

As to claim 14 of the subject application, claim 7 of the ‘555 patent discloses (from claim 1 of the subject application from which claim 14 of the subject application depends:) a computed implemented method of automatically generating an adapted presentation of at least one candidate anomalous object detected from anatomical imaging data of a target individual, comprising: providing anatomical imaging data of the target individual acquired by an anatomical imaging device; analyzing the anatomical imaging data by a detection classifier for detecting at least one candidate anomalous object of the anatomical imaging data and computed associated location thereof; computing, by a presentation parameter classifier, at least one presentation parameter for adapting a presentation of a sub-set of the anatomical imaging data including the at least one candidate anomalous object according to at least the location of the candidate anomalous object; and generating according to the at least one presentation parameter, an adapted presentation of the sub-set of the anatomical imaging data including the at least one candidate anomalous object (claim 1 of the ‘555 patent from which claim 7 of the ‘555 patent depends: “A computed implemented method of automatically generating an adapted presentation of at least one candidate anomalous object detected from anatomical imaging data of a target individual, comprising: providing anatomical imaging data of the target individual acquired by an anatomical imaging device; analyzing the anatomical imaging data by a detection classifier for detecting at least one candidate anomalous object of the anatomical imaging data and computed associated location thereof; computing, by a presentation parameter classifier, at least one presentation parameter for adapting a presentation of a sub-set of the anatomical imaging data including the at least one candidate anomalous object according to at least the location of the candidate anomalous object; and generating according to the at least one presentation parameter, an adapted presentation of the sub-set of the anatomical imaging data including the at least one candidate anomalous object”); wherein the at least one presentation parameter comprises at least one of: a scale factor for enlarging the sub-set of the anatomical imaging data including the at least one candidate anomalous object, at least one rotation angle of the sub-set of the anatomical imaging data including the at least one candidate anomalous object, a value of a user interface window used by the anatomical imaging device, and a segmentation of the at least one candidate anomalous object (from claim 7 of the ‘555 patent: “further comprising computing a segmentation of the at least one candidate anomalous object, and wherein the at least one presentation parameter is selected according to the segmentation of the at least one candidate anomalous object”) and from claim 14 of the subject application: wherein the at least one presentation parameter comprises the segmentation of the at least one candidate anomalous object; wherein the at least one presentation parameter is selected according to the segmentation of the at least one candidate anomalous object (from claim 7 of the ‘555 patent: “further comprising computing a segmentation of the at least one candidate anomalous object, and wherein the at least one presentation parameter is selected according to the segmentation of the at least one candidate anomalous object”).

As to claim 15 of the subject application, claim 8 of the ‘555 patent further discloses wherein the at least one presentation parameter is selected from the group consisting of: removing neighboring anatomical features located externally to the boundaries of the segmented at least one candidate anomalous object, coloring the segmented at least one candidate anomalous object with at least one color, highlighting the segmented at least one candidate anomalous object, extracting the segmented at least one candidate anomalous object, and skeletonization of the segmented at least one candidate anomalous object (“wherein the at least one presentation parameter is selected from the group consisting of: removing neighboring anatomical features located externally to the boundaries of the segmented at least one candidate anomalous object, coloring the segmented at least one candidate anomalous object with at least one color, highlighting the segmented at least one candidate anomalous object, extracting the segmented at least one candidate anomalous object, and skeletonization of the segmented at least one candidate anomalous object”). 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the at least one anatomical feature”, the scope of which includes singular and plural anatomical features. However, the recitation of claim 2 (from which claim 3 depends) which apparently provides antecedent basis for this limitation only includes plural “anatomical features”. The Examiner proposes amending either claim 2 or claim 3 to correct this inconsistency.
Claim 4 recites “the at least one anatomical feature”, the scope of which includes singular and plural anatomical features. However, the recitation of claim 2 (from which claim 4 depends) which apparently provides antecedent basis for this limitation only includes plural “anatomical features”. The Examiner proposes amending either claim 2 or claim 4 to correct this inconsistency.
Claim 6 recites “a scale factor for enlarging the sub-set of the anatomical imaging data including the at least one candidate anomalous object”. It is unclear whether this limitation refers back to the same “scale factor” identically recited in claim 1 (from which claim 6 depends).
Claim 15 recites “wherein the at least on presentation parameter is selected from the group consisting of…” Claim 1, from which claim 15 depends recites “the at least one presentation parameter comprises at least one of:…” The group recited in claim 15 is a closed group that must include all possible alternatives (See MPEP 2117); however, the closed list group does not include any of the possible presentation parameters listed in claim 1, thus rendering the scope of the claim unclear. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-11, and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0342060 to Yao et al. (cited in IDS filed 8/24/21; hereinafter “Yao”) in view of U.S. Patent Application Publication No. 2021/0004960 to Groth et al. (cited in IDS filed 8/24/21; hereinafter “Groth”).
As to independent claim 1, Yao discloses a computed implemented method of automatically generating an adapted presentation of at least one candidate anomalous object detected from anatomical imaging data of a target individual (Abstract and [0139] discloses that Yao is directed to detecting an abnormality in a medical scan and automatically displaying the abnormality in a manner that provides optimal contrast and context and otherwise optimally presents the abnormality in an output image), comprising: providing anatomical imaging data of the target individual acquired by an anatomical imaging device; analyzing the anatomical imaging data by a detection classifier for detecting at least one candidate anomalous object of the anatomical imaging data and computed associated location thereof ([0054-0065] discloses that medical scan image data 410 is input to an abnormality classifier which detects each abnormality and a location thereof; see Fig. 13E); computing at least one presentation parameter for adapting a presentation of a sub-set of the anatomical imaging data including the at least one candidate anomalous object according to at least the location of the candidate anomalous object; and generating according to the at least one presentation parameter, an adapted presentation of the sub-set of the anatomical imaging data including the at least one candidate anomalous object ([0066, 138-141] discloses automatically determining display parameter data 470 which indicate an optimal or preferred display of each abnormality and displaying a cropped image of the abnormality according to the determined display parameters in order to optimally present the abnormality in the output image); wherein the at least one presentation parameter comprises at least one of: a scale factor for enlarging the sub-set of the anatomical imaging data including the at least one candidate anomalous object, at least one rotation angle of the sub-set of the anatomical imaging data including the at least one candidate anomalous object, a value of a user interface window used by the anatomical imaging device, and a segmentation of the at least one candidate anomalous object ([0108, 0138] discloses that the optimal view may be determined as a zoomed-in and cropped image of the abnormality (reading on the claimed scale factor); [0066, 0108] discloses cropping the image to according to a Hounsfield window including the abnormality, the window having upper and lower CT density value cutoffs (reading on the claimed user interface value); notably, this limitation is claimed in the alternative).
Yao discloses a computer vision model that is trained on a plurality of training scans to generate abnormality annotation data 442 which includes location data and classification data for each of a plurality of abnormalities, as well as, visualization data that facilitates display of the abnormalities ([0101]). Although this suggests that the display parameters are also derived from the trained computer vision model, Yao’s description of the training focuses on the classification and localization of the abnormalities rather than the display parameter generation. That is, Yao does not expressly disclose that the presentation parameter is computed by a presentation parameter classifier. 
Groth, like Yao, is directed to determining a particular view of an anatomical location of interest, for example a location of a lesion or abnormality, and displaying an output image of the anatomical structure in medical image data in accordance with the determined particular perspective (Abstract and [0032]). In particular, Groth discloses determining a medical abnormality of an anatomical region of interest, and using a deep learning classifier to identify the optimal perspective ([0117-0130]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yao to use a trained classifier to identify the optimal presentation parameters, as taught by Groth, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to arrive at the optimal view.

As to claim 2, the proposed combination of Yao and Groth further teaches that the presentation parameter classifier further computes the at least one presentation parameter according to at least one neighboring anatomical feature indicative of anatomical features located in proximity to the candidate anomalous object ([0117-0119, 0133-0135] of Groth discloses that the abnormality is detected, and the anatomical structure containing the abnormality is determined for identifying the optimal view, for example, by model-based segmentation of the anatomical structure).

As to claim 3, the proposed combination of Yao and Groth further teaches that the at least one anatomical feature indicative of one or more neighboring anatomical features located in proximity to one or more candidate anomalous objects is selected from the group consisting of: organ within which the respective candidate anomalous object is located, tissue type within which the respective candidate anomalous object is located, and normal predefined anatomical landmark in proximity to the respective candidate anomalous object ([0117-0119, 0133-0135] of Groth discloses that the abnormality is detected, and the anatomical structure (e.g., the heart organ) containing the abnormality is segmented to determine the optimal view).

As to claim 4, the proposed combination of Yao and Groth further teaches that the at least one anatomical feature indicative of one or more neighboring anatomical features located in proximity to each respective candidate anomalous objects is computed by a segmentation classifier that segments a patch of the anatomical imaging data that includes the respective candidate anomalous object ([0117-0119, 0133-0135] of Groth discloses that the abnormality is detected, and the anatomical structure (e.g., the heart) containing the abnormality is segmented using model-based segmentation to determine the optimal view).

As to claim 5, the proposed combination of Yao and Groth further teaches that the at least one presentation parameter comprises dimensions of the sub-set of the anatomical imaging data including the at least one candidate anomalous object, the dimensions selected according to the one or more neighboring anatomical features ([0066, 0108, 0287, 0318] of Yao discloses cropping the image to display a window (inherently having dimensions) including the abnormality; [0117-0119, 0133-0135] of Groth discloses that the abnormality is detected, and the anatomical structure (e.g., the heart) containing the abnormality is segmented to determine the optimal view; the reasons for combining the references are analogous to those discussed above in conjunction with claim 1).

As to claim 6, the proposed combination of Yao and Groth further teaches that the at least one presentation parameter comprises a scale factor for enlarging the sub-set of the anatomical imaging data including the at least one candidate anomalous object, the scale factor is selected according to the one or more neighboring anatomical features ([0108, 0138] of Yao discloses that the optimal view is determined as a zoomed-in and cropped image of the abnormality; [0117-0119, 0133-0135] of Groth discloses that the abnormality is detected, and the anatomical structure (e.g., the heart) containing the abnormality is segmented to determine the optimal view; the reasons for combining the references are analogous to those discussed above in conjunction with claim 1).

As to claim 9, the proposed combination of Yao and Groth further teaches that the at least one presentation parameter comprises the value of the user interface window is a value of a CT window selected according to the one or more neighboring anatomical features ([0066, 0108] of Yao discloses cropping the image to according to a Hounsfield window including the abnormality, the window having upper and lower CT density value cutoffs; [0117-0119, 0133-0135] of Groth discloses that the abnormality is detected, and the anatomical structure (e.g., the heart) containing the abnormality is segmented to determine the optimal view; the reasons for combining the references are analogous to those discussed above in conjunction with claim 1).

As to claim 10, the proposed combination of Yao and Groth further teaches that the at least one presentation parameter is selected for improving visual inspection of the at least one candidate anomalous object relative to one or more neighboring anatomical features, for classification of the at least one candidate anomalous object as an anomaly ([0066, 0102-0103] of Yao discloses that the display settings are selected to optimize the view for the user who can provide feedback regarding the abnormality annotation; [0117-0119, 0133-0135] of Groth discloses that the abnormality is detected, and the anatomical structure (e.g., the heart) containing the abnormality is segmented to determine the optimal view; the reasons for combining the references are analogous to those discussed above in conjunction with claim 1).

As to claim 11, the proposed combination of Yao and Groth further teaches that a unique set of presentation parameters is computed independently for each respective candidate anomalous object according to respective corresponding sub-set of the anatomical imaging data, and wherein a unique adapted presentation is computed independent for each respective candidate anomalous object according to respective corresponding unique set of presentation parameters ([0066, 138-141] of Yao discloses automatically determining display parameter data 470 which indicate an optimal or preferred display of each abnormality and displaying a cropped image of the abnormality according to the determined display parameters in order to optimally present the abnormality in the output image).

As to claim 14, the proposed combination of Yao and Groth further teaches that the at least one presentation parameter comprises the segmentation of the at least one candidate anomalous object; wherein the at least one presentation parameter is selected according to the segmentation of the at least one candidate anomalous object ([0117-0119, 0133-0135] of Groth discloses that the abnormality is detected, and the anatomical structure (e.g., the heart) containing the abnormality is segmented using model-based segmentation to determine the optimal view).

As to claim 15, the proposed combination of Yao and Groth further teaches that the at least one presentation parameter is selected from the group consisting of: removing neighboring anatomical features located externally to the boundaries of the segmented at least one candidate anomalous object, coloring the segmented at least one candidate anomalous object with at least one color, highlighting the segmented at least one candidate anomalous object, extracting the segmented at least one candidate anomalous object, and skeletonization of the segmented at least one candidate anomalous object ([0108] of Yao discloses that the displaying of the abnormalities includes highlighting them using color).

As to claim 16, the proposed combination of Yao and Groth further teaches obtaining from a reference dataset, at least one reference anatomical imaging data including at least one reference anomalous object correlated to the detected at least one candidate anomalous object; wherein the at least one presentation parameter is selected according to the at least one reference anatomical imaging data; and wherein the adapted presentation of the sub-set of the anatomical imaging data is presented in association with a presentation of the at least one reference anatomical image ([0066-0072, 0126-0141] of Yao discloses obtaining a plurality of similar scans which include the detected abnormalities, determining the display settings according to the display settings of the similar scans, and displaying the new imaging data with the detected abnormalities according to the display settings).

As to claim 17, the proposed combination of Yao and Groth further teaches that the at least one presentation parameter of the sub-set of the anatomical imaging data including the at least one candidate anomalous object are obtained according to corresponding stored presentation parameters associated with the at least one reference anatomical imaging data ([0066-0072, 0126-0141] of Yao discloses obtaining a plurality of similar scans which include the detected abnormalities, determining the display settings according to the display settings of the similar scans, and displaying the new imaging data with the detected abnormalities alongside the similar scans).

As to claim 18, the proposed combination of Yao and Groth further teaches that the presentation of the at least one reference anatomical image is generated using the at least one presentation parameter computed for of the sub-set of the anatomical imaging data including the at least one candidate anomalous object ([0066-0072, 0126-0141] of Yao discloses obtaining a plurality of similar scans which include the detected abnormalities, determining the optimal display settings for the new imaging data, and displaying the new imaging data with the detected abnormalities alongside the similar scans with matching display settings).

As to claim 19, the proposed combination of Yao and Groth further teaches that the imaging data comprises 3D imaging data acquired by a 3D imaging device (Abstract and [0050, 0054-0055] of Yao discloses that the imaging data is 3D imaging data received from CT, MRI, PET, or Ultrasound). 

As to claim 20, the proposed combination of Yao and Groth further teaches that the anatomical imaging device is selected from the group consisting of: computed tomography (CT), magnetic resonance imaging (MRI), positron emission tomography (PET), and ultrasound (US) (Abstract and [0050, 0054-0055] of Yao discloses that the imaging data is 3D imaging data received from CT, MRI, PET, or Ultrasound).

Independent claim 21 recites a system for automatically generating an adapted presentation of at least one candidate anomalous object detected from anatomical imaging data of a target individual (Abstract and [0139] discloses that Yao is directed to detecting an abnormality in a medical scan and automatically displaying the abnormality in a manner that provides optimal contrast and context and otherwise optimally presents the abnormality in an output image), comprising: at least one hardware processor; and a non-transitory memory having stored thereon a code for execution by the at least one hardware processor, the code comprising instructions for ([0253] of Yao discloses a processor and a memory that stores executable instructions which cause the processor to perform the disclosed algorithm) performing the steps recited in the method of independent claim 1. Accordingly, claim 21 is rejected for reasons analogous to those discussed above in conjunction with claim 1.

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Groth and further in view of U.S. Patent Application Publication No. 2008/0118131 to Skinner et al. (hereinafter “Skinner”).
As to claim 8, the proposed combination of Yao and Groth does not expressly disclose that the at least one presentation parameter comprises the at least one rotation angle and the at least one rotation angle of the sub-set of the anatomical imaging data including the at least one candidate anomalous object to at least one viewing angle selected according to the one or more neighboring anatomical features. 
Skinner, like Yao, is directed to determining an optimal view of structures in CT medical images of a patient by identifying a lesion within the images (Abstract and [0001, 0034]). In particular, Skinner discloses that the images are rotated to the optimal viewing angle such that the lesion (plaque) and neighboring anatomical features (vessel wall of branching vessel) are displayed so that the user can quickly evaluate the image and make desired calculations an measurements ([0030-0037] and Fig. 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Yao and Groth to use a rotation viewing angle as the optimal presentation parameter such that the adjusted view includes the anomalous target and neighboring anatomical features, as taught by Skinner, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to facilitate quick evaluation and measurement of the image by a user ([0030]). 

As to claim 12, the proposed combination of Yao, Groth, and Skinner further teaches that the viewing angle is selected to at least one of: remove or reduce obstructions from one or more anatomical features located in proximity to the candidate anomalous object, position the one or more anatomical features located in proximity to the candidate anomalous object at a predefined reference orientation, and depict selected anatomical features of the at least one candidate anomalous object ([0030-0038] of Skinner discloses that the optimal viewing angle is selected to depict plaque with respect to the vessel wall of a branching structure). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Groth and further in view of U.S. Patent Application Publication No. 2020/0168321 to Kohle et al. (hereinafter “Kohle”).
As to claim 13, the proposed combination of Yao and Groth does not expressly disclose that the at least one presentation parameter comprises the at least one rotation angle and the at least one rotation angle comprises a plurality of rotation angles, and the adapted presentation comprises a video created by rotation of the sub-set of the anatomical imaging according to the plurality of rotation angles. 
Kohle, like Yao, is directed to a tool for visualizing medical image data (Abstract). Kohle discloses that the visualization may include a rotating video clip of a lesion over a viewing angle ([0166]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Yao and Groth to adapt presentation of the medical image data by rotating a video clip of the lesion of interest over a plurality of angles comprising a rotation angle, as taught by Kohle, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to increase reading efficiency of a radiologist by speeding up access to diagnostically relevant image information ([0176] of Kohle). 

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the double patenting rejections were overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663